Order entered February 6, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01611-CR
                                      No. 05-14-01612-CR

                           ROBERT EARL MARZETT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                 Trial Court Cause Nos. MC14-R0008-D, MC14-R0009-D

                                           ORDER
       On January 12, 2015, this Court notified the trial court by letter that none of the boxes is

marked on the certifications of appellant’s right to appeal contained in the clerk’s records in

these cases. We asked the trial court to prepare completed certifications that accurately reflect

the trial court proceedings and to file them with this Court within ten days. To date, we have not

received completed certifications.    The trial court is required to prepare a certification of

appellant’s right to appeal in every case in which the defendant is the appellant. See TEX. R.

APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).
       Accordingly, we ORDER the trial court to prepare and file with this Court, within TEN

DAYS of the date of this order, a completed certification of appellant’s right to appeal for each

of these cases.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Kristen Wade, Presiding Judge, County Criminal Court of Appeals No. 1, and to the

Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Robert

Marzett, 9720 Coit Road, No. 220-116, Plano, Texas 75025.


                                                    /s/    ADA BROWN
                                                           PRESIDING JUSTICE